Citation Nr: 1601169	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  14-11 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Standing of the appellant to pursue a claim for Department of Veteran's Affairs benefits, including death pension benefits.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from August 1966 to May 1968; he died in March 2010.  The appellant asserts she is the surviving spouse of the Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 determination issued by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania that, in part, denied the appellant's claim for death pension benefits on the ground that her household income was excessive.  The Board notes that, although jurisdiction of the Veteran's claims file lies with the Regional Office (RO) in San Juan, Puerto Rico and the appellant resides in Puerto Rico, pension awards from that RO are processed at the Pension Management Center (PMC) at the Philadelphia ROIC.

The appellant has represented herself throughout the appeal.  While she is free to proceed in this manner, the Board simply reminds the appellant that assistance, and representation, is available without charge from any number of accredited Veterans' service organizations and that she can obtain information about how to contact these organizations, as well as a VA Form 21-22, Appointment of Representative, from VA. 

In addition to the paper claims file, there is an electronic file associated with the claim.  The Board has reviewed both the paper file and the electronic file.

The issue of entitlement to VA education benefits by the Veteran's survivors has been raised by the record in a statement submitted by a woman identified as the Veteran's daughter and in a statement submitted by the appellant in February 2015, but it is unclear whether that matter has been adjudicated by VA.  Therefore, the Board does not have jurisdiction over it, and it is referred to the ROIC for appropriate action.  38 C.F.R. § 19.9(b). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred; this case is remanded for action as described below.

The Board notes that the ROIC, as reflected in the February 2014 Statement of the Case (SOC), determined that the appellant was entitled to death pension benefits albeit at a reduced rate from March 2011 through December 23, 2014, when a dependent would be removed from the award, and then at the usual rate thereafter.  The SOC also indicated that the issue on appeal was whether Social Security Administration (SSA) benefits for a minor surviving dependent were countable as household income for the appellant for the purpose of VA death pension benefits.

However, recognition as the surviving spouse of a veteran is a condition precedent to receipt of benefits based on the service of said veteran.  Here, the appellant stated in her April 2011 VA Form 21-534 that she married the Veteran in June 1990, and that the marriage was terminated by the Veteran's death in March 2010.  But the Veteran's death certificate indicated that the Veteran was divorced.  The appellant was not listed as being the "informant" as to the death of the Veteran; a man with the same last name as the Veteran was the informant.  In addition, in a written statement the appellant submitted in April 2014, the appellant wrote that she had been divorced in 1998.  

Therefore, prior to any determination on the merits of the claim, the Board notes that it is not clear whether the appellant has proper legal standing in the matter on appeal, and if so, in what capacity (i.e., as the legal guardian of a dependent minor child and/or as a surviving spouse).  There is no credible evidence of record demonstrating that she is the Veteran's surviving spouse for VA purposes.  The evidence of record does not include any marriage certificate or divorce decree.  See 38 U.S.C.A. § 101(3); 38 C.F.R. §§ 3.1(j), 3.50, 3.54, 3.55.  Nor does the evidence of record contain any birth certificate for either one of the two claimed children of the Veteran.  

At this point in time, the evidence of record is unclear on whether or not the Veteran had any dependent survivors who would have standing to warrant the award of VA benefits.  Therefore in order to put the case in the proper legal stance, the Board has recharacterized the issue on appeal as shown on the title page. 

Accordingly, it is premature for the Board to address any potential claim and the case is remanded for the following action:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A and the implementing regulations found at 38 C.F.R. § 3.159 is completed.  Notify the appellant that failure to cooperate may include denial of the claim.  38 C.F.R. § 3.158.

2.  Contact the appellant and ask her to submit additional pertinent evidence to establish her status to pursue a claim for VA benefits.  In particular, ask the appellant to submit the following documents:

	a.) the marriage certificate from her 1990 marriage to the Veteran;

	b.) the divorce decree from her 1998 divorce;

	c.) the birth certificate for her daughter born in 1993; and 

	d.) the birth certificate for her son born in 1996.

3.  Conduct any other development deemed necessary for the adjudication of the appellant's claim, to include all sub issues.

4.  After all appropriate development has been accomplished, consider all of the evidence of record, including all newly added evidence and readjudicate the issue and sub issues on appeal.  

In particular, adjudicate the issue of whether the appellant has standing to pursue a claim for VA benefits.

5.  If any aspect of the benefit sought on appeal is denied, provide a supplemental statement of the case (SSOC) to the appellant and her representative, if any.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue and sub issues currently on appeal.  An appropriate period of time for response must be given.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

